                                           Case 2:20-cv-01149-EFB Document 6 Filed 06/05/20 Page 1 of 2



                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7
                                         GARY R. GRUBBS,
                                   8                                                           Case No. 20-cv-01687-DMR (PR)
                                                         Plaintiff,
                                   9
                                                    v.                                         ORDER OF TRANSFER
                                  10
                                         SACRAMENTO COUNTY JAIL, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed a pro se civil rights action pursuant to 42 U.S.C. § 1983.

                                  14   Dkt. 1. He has also filed a motion for leave to proceed in forma pauperis (“IFP”). Dkt. 2. In

                                  15   addition, he has filed a document entitled, “John Doe, for Sheriff [of] Sacramento County Jail[,]

                                  16   Actual Name Is Scott Jones[,] Same for Medical Dept[.] John Doe, Actual Name Is Dr. Sun,”

                                  17   which is construed as a request for judicial notice to name the Doe Defendants. Dkt. 5.

                                  18          Plaintiff has consented to magistrate judge jurisdiction, and this matter has been assigned

                                  19   to the undersigned Magistrate Judge. Dkts. 3, 4.

                                  20          The acts complained of occurred at the Sacramento County Jail in Sacramento County,

                                  21   which is located in the Eastern District of California, and it appears that Defendants reside in that

                                  22   district. Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C.

                                  23   § 1391(b).

                                  24          Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  25   TRANSFERRED to the United States District Court for the Eastern District of California.1 The

                                  26   Clerk of the Court shall transfer the case forthwith.

                                  27
                                              1
                                  28             Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                       jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                           Case 2:20-cv-01149-EFB Document 6 Filed 06/05/20 Page 2 of 2



                                   1          All pending motions, including Plaintiff’s aforementioned IFP motion and request for

                                   2   judicial notice to name the Doe Defendants (dkts. 2, 5), are TERMINATED on this court’s docket

                                   3   as no longer pending in this district.

                                   4          IT IS SO ORDERED.

                                   5   Dated: June 5, 2020

                                   6                                                 ______________________________________
                                                                                     DONNA M. RYU
                                   7                                                 United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
